DETAILED ACTION
This Office Action is responsive to the amendment for application 16/417,491 filed on 28 July 2021. Claims 1, 11, and 20 have been amended, claims 2 and 12 have been cancelled, and new claims 21-22 have been added.
Claims 1, 3-11, and 13-22 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1, 3-11, and 13-20 as presented in the previous Office action have been withdrawn.

Allowable Subject Matter
Claims 1, 3-11, and 13-22 are allowed, being herein renumbered claims 1-20.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 7-8 of the remarks dated 28 July 2021, and as indicated by Examiner in the Office action dated 10 June 2021, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “gathering, by a first hybridity manager and from the first VIM, first metadata associated with a first virtualized computing instance running in the first virtual infrastructure, wherein the first 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196